Citation Nr: 1111718	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1984 to October 1988 and from May 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Although the Veteran initially requested a videoconference Board hearing in September 2007, he subsequently withdrew his Board hearing request in October 2008.

In an April 2010 decision, the Board denied the Veteran's TDIU claim.  He timely appealed to the United States Court of Appeals for Veterans Claims (Veterans Court).  In October 2010, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the Board's April 2010 decision, and remanded the matter for compliance with the instructions in the joint motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the September 2010 joint motion, the Parties agreed that the VA examinations from February 2006 did not include an opinion as to employability which takes into account all of the Veteran's service-connected disabilities acting together.  September 2010 joint motion at 3.  The Parties agreed that upon remand, the Board must consider whether the record contains a medical opinion that adequately addresses the issue of the effect of all of the Veteran's service-connected disabilities on his ability to work.  Id. at 3-4.  The Board finds no medical opinion of record that takes into account whether the Veteran's service-connected disabilities acting together render him unable to secure and follow a substantially gainful occupation or adequately addresses the effect of all of his service connected disabilities on his ability to work.  Thus, the Board finds that a remand is necessary so that VA can afford the Veteran an adequate examination and obtain an adequate opinion.  

The Board notes that service connection currently is in effect for irritable bowel syndrome (IBS), evaluated as 30 percent disabling effective June 30, 2002, depressive disorder, evaluated as 30 percent disabling effective October 14, 2005, arthralgias of both elbows, both wrists, both hands, both ankles, and fatigue as due to an undiagnosed illness, evaluated as 20 percent disabling effective June 30, 2002, idiopathic fasciculation as due to an undiagnosed illness, evaluated as 10 percent disabling effective June 30, 2002, tinnitus, evaluated as 10 percent disabling effective March 26, 2003, chondromalacia patella, evaluated as 10 percent disabling effective June 30, 2003, left shoulder tendinitis, evaluated as 10 percent disabling effective June 30, 2003, post-operative scar tissue removal from previous vasectomy site, evaluated as zero percent disabling effective May 3, 1993, left ear hearing loss, evaluated as zero percent disabling effective March 26, 2003, and for chronic sinusitis with nosebleeds, evaluated as zero percent disabling effective June 30, 2003.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination.  The claims file and a copy of this remand must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.

The examiner is asked to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected irritable bowel syndrome, depressive disorder, arthralgias of both elbows, both wrists, both hands, both ankles, and fatigue as due to an undiagnosed illness, idiopathic fasciculation as due to an undiagnosed illness, tinnitus, chondromalacia patella of both knees, left shoulder tendinitis, post-operative scar tissue removal from previous vasectomy site, left ear hearing loss, and/or chronic sinusitis with nosebleeds, alone or in combination, render him unable to secure or maintain a substantially gainful occupation.  

The examiner must take in to account all of these service-connected disabilities together in evaluating their impact on the Veteran's employability.  If service-connection is established for any other condition that is not already reflected in the record, by the time of the examination, the examiner must also consider such condition.  The examiner also must address the issue of the effect of all the Veteran's service-connected disabilities, acting alone and all acting together, on his ability to work.  The examiner must provide a rationale for any conclusions reached and that rationale must address the pertinent facts.

2.  Then, review all evidence added to the claims file since the supplemental statement of the case was issued in October 2008.  Thereafter, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

